Case 1:19-cv-04401-JMS-DML Document 17 Filed 03/10/20 Page 1 of 1 PageID #: 113




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 AMY MORGAN,                                       )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:19-cv-04401-JMS-DML
                                                   )
 MIDLAND CREDIT MANAGEMENT,                        )
 INC.,                                             )
                                                   )
                              Defendant.           )

                   Entry and Order from Status Conference
       The parties, by counsel, appeared for a status conference on March 9, 2020,

 with the magistrate judge. Counsel shall confer and, by March 30, 2020, file a

 proposed case management plan. Counsel shall also file a joint status report within

 60 days of entry of a case management plan.

       So ORDERED.

       Date: 3/10/2020                     ____________________________________
                                              Debra McVicker Lynch
                                              United States Magistrate Judge
                                              Southern District of Indiana


 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
